[DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT
                           ________________________                  FILED
                                                            U.S. COURT OF APPEALS
                                                              ELEVENTH CIRCUIT
                                  No. 05-11482
                                                                   April 4, 2006
                            ________________________           THOMAS K. KAHN
                                                                   CLERK
                        D. C. Docket No. 04-61230-CV-UUB

P.J.,
individually and as parent and natural guardian of
J.J., a minor,

                                                               Plaintiff-Appellant,

                                        versus

CURTIS GORDON,
JUDY ARTIS,
individually and in her official capacity,
DWIGHT BERNARD,
individually and in his official capacity,
SMART SCHOOL, INC.,

                                                                      Defendants,

SCHOOL BOARD OF BROWARD COUNTY,

                                                              Defendant-Appellee.

                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                    (April 4, 2006)
Before TJOFLAT and HULL, Circuit Judges, and RESTANI *, Judge.

PER CURIAM:

       The parties announced during oral argument that all the federal claims in this

case have been settled and that the only claim that remains in this case is a state

law negligence claim against only the defendant School Board of Broward County.

This state law claim presents issues of first impression best resolved by Florida

state courts. Because the district court may decide not to exercise its supplemental

jurisdiction over that state law claim, we vacate the district court’s order dated

January 21, 2005 (Docket #23) and the district court’s order dated March 8, 2005

(Docket #26), certifying that January 2005 order for appeal,1 and remand this case

for further proceedings in the district court in light of the settlement.

       VACATED and REMANDED.




       *
         Honorable Jane A. Restani, United States Court of International Trade Chief Judge,
sitting by designation.
       1
        While the district court’s March 8, 2005 order refers to its January 21, 2005 order as its
January 23, 2005 order, it is clear from that docket sheet that the order certified is the January
21, 2005 order.

                                                 2